VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF SALEM

AMERICAN NATIONAL UNIVERSITY, INC.
Plaintiff,

v.

Case No.

)
)
)
)
§
AMBASSADOR COLLEGE )
BOOKSTORES, INC. )
SERVE: )
OFFICE OF THE SECRETARY OF THE )
COMMONWEALTH )
PO Box 2452 )
Richmond, Virginia 23218~2452 )
)
Defendant. )
COMP AINT
COMES NOW, your Plaintiff, American National University, Inc., by counsel, and
respectfully requests that this Honorable Court enter judgment against the Defendant and in favor
of Plaintiff on the grounds and in the amount as hereinafter set forth:
PARTIES

l. American National University, Inc. (“ANU”) is a Virginia corporation in the
business of providing postsecondary education to its students. ANU’s principal place of business is
located at 18l3 East Main Street, Salem, VA 24153.

2. Ambassador College Bookstores, Inc. (“Ambassador”) is a New York corporation
in the business of selling textbooks and other educational supplies. Ambassador’s principal place of
business is located at 445 Broad Hollow Road, Suite 206, Melville, New York, 11747.

VENUE AND JURISDICTION

3. This Court has jurisdiction in this action pursuant to Virginia Code Section 8.01-

328.1(A)(1)-(3).

(00135422~1 } l EXH|B|T

 

 

  

Case 7:19-CV-00351-EKD Document 1-1 Filed 05/03/19 Page 1 of 1

 

 

 

Case 7:

4. Venue is appropriate in this Court pursuant to Virginia Code Section 8.01-262(3)
and 8.lA-3OI.

FACTS

5. On or about October 23, 2013, ANU and Ambassador entered into a Master
Services Agreement whereby Ambassador agreed to be the exclusive vendor of textbooks for
ANU’s students, faculty, and staff

6. The MSA has been amended four times, on June 2, 2016, November l, 2017, July
18, 2018, and October 2, 2018. Hereinatter, the MSA, including all amendments thereto, shall be
referred to as the “MSA.” A copy of the MSA is attached hereto as Exhibit A.

7. Under the terms of the MSA, ANU could order books directly for its bookstore with
Ambassador or through the Platform (hereinaiter defined) and ANU’s students could order books
directly li'om Ambassador using the Platfonn.

8. The MSA provides that ANU and its students and staff were to have full access to
Ambassador’s proprietary client portal platform SourceOne (hereinafier, the “Platf`orm”). The
Platform is Ambassador’s client portal software which, among other things, allows students and
staff to monitor and manage their purchases and voucher transactions, retrieve student data, access
Ambassador invoices, and generate management reports.

9. The MSA originally provided that ANU would pay Ambassador thirty (30) days’
after receipt of Ambassador’s invoice. MSA dated 10/23/2013, page 2.

10. In the July 18, 2018 Amendment to the MSA, ANU and Ambassador agreed to
change the payment terms. Specifically, the Amendment provides:

Customer shall provide weekly payments to Ambassador, in such amounts
as Customer and Ambassador deem appropriate, taking into consideration
the then outstanding invoices due Ambassador from Customer (“Weekly
Payments”), to be applied to any outstanding balance of Ambassador’s

invoices. At no point shall the amount due from Customer to Ambassador
{00185422-1 1 2

19-Cv-00351-EKD Document 1-1 Filed 05/03/19 PageZof42 Pageid#:B

Case '

 

 

exceed $350,000. All amounts due Ambassador for invoices relating to a
specific distribution of course materials must be paid in full by Customer
prior to the start of the next distribution of course materials.”

11. On or about August 1, 2018, representatives of ANU and Ambassador agreed zagy_,
that the initial invoice for the term beginning January 6, 2019 would be paid did`erently than the
terms provided in the July 18, 2018 Amendment to the MSA. Ambassador agreed that the
invoicing for the January orders subject to the MSA would give ANU twenty-eight (28) days from
the start of the term to return books and the payment would be due thirty (30) days from the return
date, effectively giving ANU fifty-eight (58) days to make payment (hereina&er, this shall be
referred to as the “Modified Payment”).

12. On October 26, 2018, Joel Musgrove, the Senior Executive Vice President of ANU,
and Rich Kolberg, Chief Financial Officer of Ambassador, discussed that the payment for the first
shipment of the new school term beginning in January, 2019 (the “First Shipment”) would be
subject to the Modified Payment. The parties also discussed negotiating to make this the new
financing terms under the MSA going forward.

13. ANU’s students could place orders for the First Shipment beginning on January 6,
2019.

14. On January 3, 2019, three days before the start of a new school term and the date
that ANU’s students could place orders for the First Shipment, Steven Blicht, Ambassador’s CEO,
stated that he had not approved the Modified Payment and would not allow it. Additionally, Steven
Blicht, in contravention of the terms of the MSA, indicated that he would not open the bookstore or
ship any more textbooks until ANU and Ambassador negotiated new financing terms.

l$. After Ambassador threatened to not perform under the MSA, ANU offered to pay
$100,000 of the order for the First Shipment up-front to open the bookstore. Steven Blicht, on

behalf of Ambassador, accepted this offer.

100185422-1 ) 3

:19-cV-00351-EKD Document 1-1 Filed 05/03/19 PageSof42 Pageid#:€

 

 

Case 7.

 

16. Given the short time-frame to make a decision and with no alternative option for its
students to purchase textbooks, ANU offered and paid the 5100,000 for the First Shipment solely to
induce Ambassador to perform under the MSA and to ensure that its students received their
textbooks on time for the new term.

17. Rich Kolberg and Steve Cotton, ANU’s Executive Vice President, Legal and
Regulatory Affairs, were also on the January 3, 2019 call with Steven M. Blicht. On that call, all
parties agreed that Rich Kolberg and Steve Cotton would attempt to work out a new financing
agreement under the MSA in an attempt to salvage the relationship and continue doing business.

18. During the month of January, Rich Kolberg and Steve Cotton were unable to
finalize new financing terms for payment under the MSA. During this time, Ambassador also
refused to honor the financing agreement identified in the July 18, 2018 Amendment to the MSA
which allowed ANU to make weekly payments and carry a balance with Ambassador of up to
$350,000.

19. On January 30, 2019, ANU notified Ambassador that it would be purchasing its
next shipment of textbooks directly from vendors. A copy of that correspondence is attached hereto
as Exhibit B.

20. The correspondence attached as Exhibit B (i) acknowledged that ANU would pay
all outstanding invoices incurred to date and (ii) expressed ANU’s hope to do business with
Ambassador in the future. This correspondence provided that: “... due to time constraints and the
inherent uncertainties in the negotiation process we are forced to move forward with making
arrangements directly with the vendors to ensure that our students have access to course materials
for the 192 academic term.”

21. After receipt of ANU’s notice that it intended to purchase textbooks directly from

vendors rather than Ambassador, Ambassador contacted the vendors and told them that the vendors

ioolasm.i } 4

19-Cv-00351-EKD Document 1-1 Filed 05/03/19 Page40f42 Pageid#:?

 

 

Case ' :19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 5 of 42 Pageid#: 8

~sr

would be subject to legal claims from Ambassador if they dealt with ANU and that ANU was
having financial difficulties and was not in a position to honor its financial obligations

22. As a result of the communications from Ambassador to the vendors, ANU’s credit
terms for the purchase of books from the new vendors got worse making the cost of buying new
textbooks from the vendors more expensive

23. On or about February 11, 2019, Ambassador created an invoice charging ANU
$45,000 (the “Invoice”). The Invoice included the following explanation: “October 23, 2013 MSA,
cost related to ANU advising handling course materials as of February ll, 2019 for remainder of
term.” Upon information and belief, Ambassador imposed a penalty assessed against ANU for its
decision to buy textbooks from the vendor directly. A copy of the invoice is attached hereto as
Exhibit C.

24. Ambassador has refused to perform under the MSA until the Invoice is paid.

25. On or about February 12, 2019, Ambassador turned off access to the Platform.

26. Ambassador has threatened litigation over non-payment of the Invoice and another
open invoice which has subsequently been resolved. A copy of the Demand Letter sent by counsel

on behalf of Ambassador is attached hereto as Exhibit D.

COUNT l - Prayer for Declaratory Judgment

27. ANU reasserts and re-alleges the prior paragraphs of this Complaint, as if fully set
forth herein.

28. ANU requests a declaratory judgment from the Court pursuant to Section 8.01-184
of the Code of Virginia, as amended, for a determination of the rights and obligations of
Ambassador and ANU under the MSA.

29. ln particular, ANU requests a determination as to whether (i) it was justified in

finding an alternate source of textbooks after Ambassador’s breach of the MSA under the legal
(00135422-1 ) 5

 

 

Case '

 

theory of anticipatory repudiation and (ii) whether Ambassador has the right under the terms of the
MSA to charge ANU $45,000 as evidenced by the Invoice.

'"30. As evidenced in the Juiy is, 2018 Amendment to the MSA, me MSA outlined
financing terms f`or the parties. Specifically, the MSA allowed ANU to make weekly payments and
carry a balance with Ambassador of up to $350,000 in connection with purchases under the MSA.

31. Despite the parties’ oral agreement to allow the Modified Payment, and discussions
between the parties to allow similar financing going forward, the oral agreement was never
memorialized in a written agreement by the parties.

32. Ambassador breached the MSA by failing to honor either (i) the financing
arrangement contained in the MSA or (ii) what was orally agreed by ANU and MSA. Rather, three
days before the start of a new term Ambassador reneged on its oral agreement and refused to
perform under the MSA unless ANU agreed to new financing terms.

33. Ambassador’s actions were inconsistent with the terms of the MSA, which allowed
Ambassador to make weekly payments and carry a balance of up to $350,000 alter shipments were
made.

34. It was only alter ANU offered to pre-pay $100,000 for the textbooks that
Ambassador agreed to perform.

35. By insisting upon new financing terms and failing to honor the financing
arrangement in the MSA, Ambassador breached the MSA. This breach substantially impaired the
value of the MSA to ANU, as it required them to change financing terms and made it more
expensive to transact business with Ambassador.

36. Upon information and belief, Ambassador’s insistence on changing the credit terms
was based on its allegation that ANU had made certain late payments to Ambassador. Even if true,
the MSA does not allow Ambassador to unilaterally change the financing terms in the MSA

because of late payments made by ANU.
iooissm-i } 6

.19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page€of42 Pageid#:Q

 

Case 7

37. Additionally, Ambassador has refused to perform under the Agreement until the
Invoice is paid in full, despite ANU’s insistence that the amounts identified in the Invoice are not
due and owing under the MSA.

38. Despite Ambassador’s breach and insistence on being paid for the Invoice, ANU
negotiated in good faith to try to establish financing terms that were agreeable to both parties and
continue to do business.

39. The parties, however, were unable to reach an agreement in time for ANU’s next
order of` textbooks in February, 2019, and ANU informed Ambassador of its intention to order
textbooks from another source until the parties could agree on financing terms.

40. ANU seeks a declaration by the Court that Ambassador’s actions constituted a
breach of the MSA and that, given such breach ANU’s actions in ordering textbooks directly from
the vendor were justified under the theory of anticipatory repudiation pursuant to Section 8.2-
610(C) of the Code of Virginia, as amended.

41. ANU also seeks a declaration by the Court that Ambassador exceeded its authority
under the MSA by charging ANU the amounts identified in the Invoice.

42. The July 18, 2018 Amendment to the MSA provides that, upon a breach by either
party, there shall be a ten (10) day cure period, and giving the parties the right to terminate the
MSA and pursue all available rights and remedies available under the MSA. Section 4(a) of July
18, 2018 Amendment to MSA. To date, except for making demand for payment of the Invoice
Ambassador has exercised neither of these options and has refused to perform under the MSA.

43. The MSA does not allow either party to assess penalties for a breach of the MSA.

44. ANU has exhausted all other means of resolution with Ambassador, including
conference calls and numerous correspondence with Ambassador’s representatives and counsel.

Ambassador, however, refuses to move forward with any future negotiations until the Invoice is

{00185422-1 i 7

 

 

.19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page70f42 Pageid#: 10

 

paid and has threatened litigation to collect the amounts owed under the Invoice. This matter is,
therefore, ripe for adjudication.

45. There exists an actual controversy between ANU and Ambassador, and that
controversy is present, current, specific and ripe for adjudication In addition, there is no adequate
remedy at law for the determination of contractual rights related to the amounts allegedly owed
under the Invoice,

WHEREFORE, your Plaintiff, American National University, Inc., respectfully prays that
this Honorable Court provide the following relief: (i) declare that Ambassador’s actions constituted
a breach of the MSA and that, given such breach ANU’s actions in ordering textbooks directly from
the vendor were justified under the theory of anticipatory repudiation pursuant to Section 8.2-
610(C) of the Code of Virginia, as amended; (ii) declare that Ambassador exceeded its authority
under the MSA by creating the Invoice and insisting that it be paid before performing under the
MSA; and (iii) award Plaintiff its reasonable costs and attomey’s fees incurred as a result of
bringing this action, and such other and further relief as the circumstances of this Case may require.

COUNT ll - Tortious Interference with Contract and Business Expectancies

46. ANU reasserts and re-alleges the prior paragraphs of this Complaint, as if fully set
forth herein.

47. ANU has on-going relationships with its vendors, which accounts for services to be
provided to ANU and which ANU reasonably expects to continue.

48. Ambassador was aware of these ongoing relationships and ANU’s expectation of
future business relationships

49. Ambassador intentionally, willfully, and purposely interfered with ANU’s
relationships with its vendors by improper means or methods, including, but not limited to,
threatening such vendors with legal action for dealing with ANU and falsely misrepresenting that

ANU was unable to meet its financial obligations
iooiasm-i ) 8

 

 

Case 7

.19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page$0f42 Pageid#: 11

 

 

 

Case ' :19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 9 of 42 Pageid#: 12

50. The improper communications took place with Ambassador’s competitors for the
same services provided under the MSA.

51. During the period when the communications took place, ANU’s performance under
the MSA was excused because of Ambassador’s breach of the MSA by failing to honor its
financing terms and its continuing refusal to perform under the MSA until the Invoice was paid.

52. As a direct and proximate cause of Ambassador’s tortious interference, ANU has
been damaged because the financing terms provided by ANU’s existing contractual relationships
has gotten materially worse and because the communications have interfered with ANU’s
prospective business relationships

53. Absent injunctive relief, ANU’s tortious interference with Ambassador’s customer
relationships and prospective customer relationships will continue to cause irreparable injury to
ANU and its business.

54. ANU has suffered and seeks direct consequential damages as a result of
Ambassador’s tortious interference including, but not limited to, compensation for lost business
opportunities, damages resulting from unfavorable financing terms, and damages to ANU’s
business reputation, and is entitled to recover these actual damages from Ambassador in an amount
to be proven at trial.

55. Ambassador’s actions were willful and in bad faith after their breach of the MSA by
failing to honor the financing terms agreed to by the parties.

WHEREFORE, your Plaintiff, American National University, Inc., respectfully prays that
this Honorable Court be awarded a temporary and permanent injunction enjoining Ambassador
from making any further disparaging statements to ANU’s vendors and grant judgment against
Ambassador College Bookstores, Inc. in the amount of Eighty Thousand Dollars and 00/100
Dollars ($80,00.00) for its tortious interference with American National University’s existing

contractual relationships and future business expectancies, plus interest that accrues on the principal
tomas-1224 } 9

 

 

Case 7.

compton M. Biddio (vsB #46187)
John K. Prillaman (VSB # 81306)
OPN LAW
3140 Chaparral Drive, Suite 200-C
Roanoke, VA 24018-4370
Phone: (540) 989-0000
Fax: (540) 772-0126
cbiddle@opnlaw.com

Counselfor Plaintijjr

iooias-tzz-i g

 

amount from the date of judgment until the judgment is paid in full; an award of reasonable
attomey’s fees and expenses incurred in collecting the amounts owed, including the costs of filing

this action; and such other and further relief as the circumstances of this Case may require.

Respectfully submitted,

American National University, lnc.

' / Of Counsel

By:

 

10

llQ-cv-OOSBl-EKD Document 1-1 Filed 05/03/19 Page 10 0f42 Pageid#: 13

 

CERTIFICATE OF MALLING

The undersigned hereby certifies that on April 8, 2019, a true and accurate copy of the
foregoing Complaint was sent, via first-class mail, postage prepaid, to Ambassadors College
Bookstores, Inc. Attn: Corporation Service Company, Registered Agent, 80 State Street, Albany, New

York 12207-2543 and to St*ven M. Blight; Ambassador College Bookstores, Inc. Chief Executive

OHicer, 445 Broad Hollow Road, Ste. 406, Melville, WHM

/dohn K. Prillaman

{00135422-1 i 11

 

 

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 11 of 42 Pageid#: 14

 

EXHIBIT A

{00027163-1 z

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 12 of 42 Pageid#: 15

AMBASSADOR

EDUCAT|ON SO\_UT|ON 8

 

445 Broad Hoilow Road, Suie 206. Malvilo. NY 11747 831-770-1010 ‘ 500-431-8913 ‘ Fax: 631-770-1015
m.arnbassadcred.cun - inlo@ambassadomd.eom
October 23, 2013

Cyndec P. Moore, Regional Vice President
Naxiaml College

900 Mad'tson Square,

Madiwn, TN 371 15

Dear Cyudee:

l am pleased to submit for your review the attached Term Sheet to retain Ambassador College Bookstores, lne. doing business as
Ambassador Edueation Solutions (“Ambassador") to handle the delivery and management of all course material requirements, including
textbooks, ebooks, kits and suppliea, for all schools and divisions of National College, National College ofBusineas & Techneiogy,
American National University and University of Fairfax.

Ambassador offers a wide range of customizr.d and integrated sohrhons. including the management and operation of ott-campus counter
service bookstorec. online bookstorcs, and auto-till services The School has decided it wishes for Ambassador to implement online
bookstore and/or autofill services.

Ambassador is determined to provide a truly responsive and customer driven service to your School'a atudents. faculty, and administrators
if you wish to retain Ambassador in accordance with the attached Term Shcct. please sign in the space provided below and retum via
emaiUPDF, farr or regular mail m the above address. Upon receipt, Ambassador will assign w your School adedicated Client Servicos
team, who will contact you to schedule a “kick otf" meeting

l am confident the “Ambassador Tearn" has s thorough understanding of your requirements, the experience lo facilitate a seamless
transition. and the methodology and technology to materially improve the systems and procedures currently in placc.

If you have any questions or wish to discuss further please do not hesitate to contact me. Thank you and we look forward to the opportunity
of doing business with your Schoo|.

Sinceroly,
Ambassador

 
 
   

ego Bookstores, lnc.
cation Solutions

Cou&rmcd and Agrecd:

 

lls: D
(Print ‘l"itle)

Datc: October __, 2013

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 13 of 42 Pageid#: 16

October 23, 2013
Ambassador College Bookstores, lnc. dba Ambassador Education Soluu`ons ("Amhassador")
Term Sheet and Agrecrnertt for the Delivcry and Martagcrncnt of All Coursc Materials
For All Schools, Campuscs, and Divisions Of
Naticnal College, National College of Business & Technology, American National University and Universlty of Fsirfax
MQ.Q.L'.'I

PURPOSE:

¢ ’l`o firmish bookstore services and solutions as thc exclusive vendor for the School’s smdents, fsculty, and staft', for all sohools.
campuses and divisions. in a distribution format selected by the Scheol, l'ot the distn‘bulion and managernent of ali required,
rclatcd, and recommended course materials, including but not limited to books, textbooks, trade boolts, custom publications,
course packs, ebooks, etcxtbooks, digital content, used booka. and/or any other curriculum resot.trces, includi'tg butnot limited to,
any kils, scrubs, uniforms, or supplics. as well as buybaclrs, in quantities as ordered by the School and woulty.

- in accordance with Ambassador’s license and user terms, School to have full access to Ambassador’s proprietary client portal
Source Oue to, among other things, monitor and manage student purchases and voucher lransactionr, retrieve student date, access
Ambassador invoices. and generate management reports.

VOUCHERSI!NVD|CING:

v if voucher purchases are permitted by School, customized voucher system shall be utilized identifying student, conrnc, and
required course material, along with customized invoicing for voucher purchases identifying student, course and course material
The School shall be responsible to pay Ambassador for any voucher purchases.

' if voucher purchases are not permitted, customary forms of payment are accepted, such as student credit card.

BOOKSTORE SGLUTIONS:

v Bookstore solutions designed to meet the specific needs of your Schnol, including crt-campus counter scrvioc, online, or auto~iill.
The School has decided it wishes t`or Ambassador to implement online bookstore and/or autotill services

- The School will usc its best efforts to have all necessary book and course material information to Ambassador at least four weeks
in advance of'ear:h requested distribution start date, and order enough quantity us may be required for a respective quartcr, where
over-ordering ol:` materials in any quarter not to exceed twenty five percent The School or the instructor should order dealt copies
directly from the publishm'.

- The School shall retain Ambassador to provide these bookstore solutions initially as apilot program to certain computer thru and
including February 28. 2014 (the “Pilol Period"). Allcr the Pilot Period, Ambassador will provide these bookstore solutions to all
locations and campuses and divisions owned by the School for a period of two years as of Msrch l, 2014, with mccessivc options
to renew for the same two year period, which renewal options shall be exercised in a writing signed by the parties hereto prior to
the expiration of the initial term or any option term. if however the School advises Ambassador in writing within twenty days
prior to the expiration ot' the Pilot Pcriod it does not wish to retain Ambassador beyond the Piiot Period, then this agreement shall
be deemed expired

RETURNS:
- If oniine bookstore or auto-fill services, full refunds and/or exchanges will be provided within the Etst 21 days ofthe start ofthe
quarter provided the material returned is in mint resalable condition. lt` on-campus bookstore, then 14 days from date ot` purchase
Voucherlreceipt must accompany the reiitnd.

FAYMENT TERM!

» lfan order is paid by voucher, then the School will be invoiced for those voucher purchases and pay Ambassader's invoices net
30 days from date of Arnbassador‘s invoice, via check or wire ha-fcr. lt`the School elects to pay by credit card or payment is
not made within 60 days from Ambassador’s invoice date, than an additional 3% stull be imposed on the invoice amount and
shall be due Ambassador from the SchooL Il' an order is directly paid by student via credit oard, then the School will not be
invoiced for that student credit card transaction

PROCESSES:

' Ambassador’s “Cost Flus Pricing Mcdcl" allows the School to select the pricing model and markups that best fits its objectives,
including whether the Sehool wishes to generate revenue and the form of payment typically made by a majority ofthc School's
studentsl The pricing models ("Pricing Models") available under Ambassador’s “Ccst Plus Pricing Model" include:

o Pricing Model A: lt`thc School does not wish to generate revenue, one markup shall be utilized and applied to the cost

to establish the Student Sell l’rice and the lnvoice Price (i`or voucher purchaser).
Example using a 1.29 Markup:

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 14 of 42 Pageid#: 17

List Price of’l`extbook 810

School Special Publisher Discotmt, if sny, or Standard Publisher Discount 40%

Cost of Tcxtbook: $6.00

Studcnt Sell Prioe of ltem: 57.74 - Amotmt Student Psys

Invoice Prlce of ltcm: $7.74 - Amount School Pays Ambassador ifVoucher purchase (If student pays by
student credit card. then School is not iovoiced)

o l’ricing Model B: lt`the School does wish to generate revenue, and most purchases are primarily by voucher, then two
msrltups shall be utilized and applied to castro establish the Student Sell Price and the Invoice Priee. Under this modcl,
the School establishes a Studont Sell Price Maritup in any amount it elects to be applied to cost (amount students are
charged) and Ambassador would invoice tha School at a lower invoice Prlcc Markup (amoant paid by the School), the
difference being the School’s additional revenuc.

Bxamplc using a 1.29 invoice Marltup and 1.59 as Sell Price Maritup:

List price ofTextboolt 510

School Spccial Fubiisher Discourtt, if any, or Standard Pubiislxer Discount 40%

Cost ot`Terubook: $6.00

Student Sell Frice ol` ltern: $9.$4 --Amount Studcnt Pays

invoice Prioe of itern: $1.74 ~ Amounc School Fays Ambassador since Voucher Pun:ltase
Revenue Generated by School: 51.80 (Difl'erence between Student Sell Pricc and Invoice Price)

o ?rlciog Model C: lt' the School does wish to generate revenua, and most purchases are primarily via student credit card,
then one markup shall be utilized and applied to cost and a quarterly 'Revenue Share" payment shall he made by
Ambassador to the School based upon a percentage of Net Sales.

Example using a 1.59 Markup with an 18.75% Revenue Share Payment

Llst Price of‘l'cxtbook 310

School Special Publislter Discount, if any, or Slandard Publisher Discount 40%

Cost of Textbook: 56.00

Student Sell Price of lten't: $9.54 - Amount Studcnt Pays

Amount Ambassador pays the School $1.78 as Revenae Share (18.75% of $9.54 sell prioe)

o The Revenue Share shall he paid on the Net Sales, less shipping, retums, credit card fees, tax. and other reasonable
adjustments Provided Ambassador’s invoices are timely paid (for voucher purchases, ifany). the Rcvenua Share shall
he calculated for each quarter and payable each quarter no later than the last day oftlte following months: March
(covering Decembet', January and Pehruary), .lune (covering Mareh, April and May), September (covoring June, July
and August), and December (cevering Scptember, Octoberand November).

' Ambassador can implement any of the Pricing Models as requested by the Sehool, and the School can utilize the different Pricing
Models based upon different services or campuses. As of tire date bereof, the School has advised it wishes to implement the
pricing model as noted below. ln the event the School wishes to change the pricing model to atty oftho other Pricing Models,
then the School shall advise Ambassador in writing so that Ambassador may coordinate implementing any pricing change based
upon the timing of distribution:

o The School wishes to implement the following l’rlcing Model:
' For Online Boo kstore nod/or Autollll Scrvices: Prlclng Model B, with Invoice Marltups of 1.15 for
books, 1.10 for eBoolrs and 1.25 for non book ltcms; and Stodent Sell Prlce Marltup as directed by the
School

- lt' the School has negotiated with any publisher a special discount, then that School special publisher discount will bc used when
applying the markup. The School will usc its best efforts to have any publisher/vendor provide l`ree thipping, which shall bc
assigned to Ambassador.

s lf requested by the Seheol, Ambassador will work with the School's technology department to implement an integration(s),
including any single sign on. between the School's Student lnl`ormation Syetent, Learning Managernent System, and/or Digital
Content Platt'cmt, with Ambassador’s products. services and aolutions. including Sourceono and oBooltsPlus. Ambassador shell
not impose any start up costs associated with the implementation of such integrations. Campus Management Cotporalion has
informed Ambassador that it also will not impose any start up costs associawd with the implementation ot' the integration with its
Carnpusvuc Student information Systern.

GENERAL:

a During the Tcrm, and continuing alter the expiration or termination of this Agreement, each party hereto shall refrain from
disclosing any and all nonpublic Corrt'rdential information supplied by the other party or any of their aft'rlisnss, except if that
Contidential lnl'ormation (i) is alrcsdy, or otherwise becomes publicly known; (ii) it was known prior to receiving such
information hereunder without an obligation of eonfidentiality; or (iii) is lawfully received from a third party having the right to
disseminate such information without restriction on disciosurc. Furthermore Coutidential information may be disclosed lo the
extent required to carry out this agreement or as may bc required by a court of competent jurisdiction or other governmental
authority, or otherwise as required by law.

3

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 15 of 42 Pageid#: 18

The School shall notify School faculty and staff that Ambassador has been retained to be the exclusive provider of these course
material management and delivery services, including bookstore operations Additionally, the School will assist Ambassador in
marketing the Ambassador services to the Schooi'a smdents. if an oniine bookstore service is provided, the School will
prominently provide for links/banners on ali appropriate pages within the Schooi's main institutional websitc, any student portal
and atty iesming management system, so that students can conveniently link w the online bookstorc.

Any written notice shall bc deemed sufhcient when delivered to the other party at the other party’a address listed on page one via
certified maii, retum receipt requested or via overnight delivery by UPS, Fed Ex, or Alr Boume, or via personal delivery. The
terms herein shall supersede any other agreement and any modification or waiver to the terms herein shall be in a writing signed
by the above-mentioned parties,

If the Sehool's Bookllst and/or requirements include any custom publications or non-returnable itcms, then the School shall
continue to include those items on future Booltlists until those items are depicted from Ambassador’s tnventory. in the event the
School elects to make a change and not utilize a custom publication or non-retumabie item before those items are depicted from
Ambassador’s lnventory, then the School shall purchase those items flom Ambassador et Ambassador’s cost.

If the School wishes to have Ambassador handle the manufacture and sale ol' school merchandise items with the School's colors
and logos, then the School end Ambassador shall discuss the terms relating to merchandise items with school logo and colors
Soicly in connection with any merchandise told in the storc, or in the event Ambassador designs an online bookstore, the School
hereby grants Ambassador the right to use the School’s aame, seal and/or iogos for reproducing and imprinting same on the
school merchandise and/or ouline bookstore as set forth herein. for only as long as this agreement is in effect

If the School utilizes either online and/or virtual bookstore solutions, then outgoing shipping will be imposed when shipping the
order to the address provided by the School and/or student if thc items are shipped to the School address. then a flat shipping rate
will he imposed per order.

Ambassador is to be end shall remain an independent contractor with respect to all services performed under this Agree.ntent.

ln the event of any tennlnat:ion or expiration of this Agreemcnt, the School shall purchase fi'om Ambassador, at Ambassador’s
cost, any unsoid, non-returnable inventory that Ambassador has acquired pursuant to the School's booklist and/or requirernents.
if the School wishes to use auto-fill service to its stttdt':ttts1 then thc School will forward to Ambassador a hic, utilizing
Ambassador’s auto-fill format that includes the student iD, student emsii eddress, student last name, student first name, student
street address. apartment number, city, atate, zip, student phone. student courses and quaner. Upon receipt of the stuth
informstion, Ambassador will automatically piclt, pack and ship the required course materials to the student at the address
provided by the Schooi. Ambassador will voucher and invoice the School for all student orders shipped via this auto-fill service.
if Ambassador supplied the correct item but the student makes the return because the item la no longer needed or the student
dropped s course. then the School will be charged for the return shipping. if the return results front a different item being
supplied than what was on the student's order, Ambassador will not charge the School for the return shipping.

The School shall have the right to terminate this agreement upon ninety days advance written notice to Ambassador if
Ambassador fails to correct any ofthc following causes within ninety days ofthe written notification of such: a) if Ambassador
fails to materially perform any obligation as set forth herein and the failure is not caused by the School, publisher or vendor; and
B) if Ambassador fails to deliver the majority of the required textbooks if such textbooks are immediately available directly from
the publisher and the failure is unsecured by the School or publisher. in the event Ambassador has cured any described failure,
the School will no longer have the right to terminate this Agrocmcnt for that reason in accordance herewith

Ambassador shall have the right to terminate this Agreement upon ninety days advance written notice to the School ifthe School
fails to timely supply Ambassador with the necessary information for Ambassadorto perform its duties under this Agreement, or
the School fails to materially perform any obligation as set forth in this Agreement and the failure is net caused by Ambassador.
l-lowever, the School shall have ninety days to cure any default before Ambassador has the right to terminate this Agrecmeot.
Notwithrtanding anything to the contrary, if the School fails to timely pay any Ambassador invoice and has not c\ued same
within fifteen days of Ambassador’s notice to cure, then Ambassador shall have the right to terminate this Agreernent upon Eve
days written notice to the SehooL

Doc#:201303

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 16 of 42 Pageid#: 19

AMBASSADOR

EDUCAT| ON BOLUT'lONS

May l0. 2016

April Hovmd
Nul`onal College
900 M¢dison Squaru
Mndison. TN 31\\5
Dccr Ap¢i|.

Nmioml L‘ul\:ge, Naliml College of onu\c!l

445 Bmd H¢.low Ro¢d. Sule 206. Mdvlo_ NY 11141 631'110-10\0 - 60043|-&!1 ~ Fu: 531-110-1015
m_¢mbmm¢¢m -vlo@emdsmdoreaomn

a ’\'echr\ology, Amonun Nmoml Univusily md Umversuy nf Fanfcx ("Cusmoa "andlar the “Sd\oo|")

.¢

 

w\`em la rzn¢vl lln-. Odubcl 23, 10\3 ny
(“Ambmad¢r") n follows

mm md con¢'nm me
may ha mud wm

l mmmuhcm|u¢

any fulu~m renewal a

m give 41 last ninety (90) days ldvcn¢¢ minn nd

l¢lm

.\.n

\\M¢ lh¢
following me we

   

l\\\.m\'

‘\l\n>»\xl'

}'nnl
Tm¢lbnol¢smocmx
Code

‘ (lll: "‘,,

The Schod wisl\u la conunua to guam seven
1 ‘ .l

`r'¢mr u'»m¢?~e¢am¢'schodwismc
acme Am\mnlor m willie so llu! Ambosudormy wardle impluwulng my prima dump hood

wah ll ` Collc c ° .. loc du * L
l B »

mmwl aflh¢ A¢:e¢m¢rl for c one ( l ) year lam column Muy l, 2016 ll\rougb Apli 30, m l'), w\¢\
dyuw paula ma dy\d vmum amonde No¢wnhamdmg onyd\mg m me centum me Suwd egan
loo 4a Ambns¢ado¢ lt the School dod not intend to rcm\w the Agrumen\ l`ot any fu\mu renewal

awdhumvhnh|sknawmdhndnbymum.
whichvnhbcmlmnkd fm\hamdnddmmlm
aflh=u\l\uhiungblodcls`uwdl¢$d\oddull
ammumu;;ordwnmm

u¢ under blum Modd ll per ldle A
' "-l-.=!'dl challheln plan
schlosscheprkin¢ mudd kenny

fbi onlin: "

\n \l.>l\\ '~\'|l l'l).‘.' ~\l.nmp

lfpubhxh¢rdvs=ount is 0% (nu pllced M!i). then the
sludem Sell Fneexhdl be cost plus l madqu nfl 15 lf
publislvc¢ discount is l% or mom. men the S\udem Sell l’n'oe
shall he the publisher Lul Pn`ca

 
   

 

39

 

 

 

Nm Bnok
l\¢lelu

 

 

19

 

 

23 75

 

3

4 my lmsungelu\ha cmt
10 unliu open wu

~ u.- vw-~ - ..

wail.hsl.mdl'n¢,

1

'Y '
\.

.1_ ar n
l"

v ¢__

at J

l

5 'l`ll: palmer herein minn and cu-l!inn thc
By cigmngb¢(o\v. (hc pomcs accept md o
deemed on ongim\_ dol all of wh¢d» mpd

amendment will be deem¢¢| nn acoupllble ori

gmc la

Nullon\l College
Nll|onl| Collc¢c allusions & ’l'¢chmlogy
A mzd¢ln Nl(lannl Unlv¢nl\y

Uulv¢y~!m /
,,,. .-» z id

ama 6 &W~

Num¢'
Tillc:

mm ‘.Tv p¢_ @__ £o/¢

Case 7:19-cV-00351-EKD Document 1-1

The paulu:s horace \mrm md confirm w keep the lenru and w ‘ '

';- ,_

ha mll mns|lluto cmch the mo imlrumm| A fica
ginal fur consummating lh\: unandn\cm

‘_£'ff“¢u'n_¢_¢l Ul¢¢. fM}IW->T'"_' ____

. n-

ofcbe A., md this urleuy

"“'¥

umumcd iu me Agmnen|, the games w\flrm that |hc School shall lum \hc n¢h| winn
r¢¢, MMM

wccom¢mmrizls(udcanedm\lumml\
.. 4 ...J. L.` ill lnl‘"

v
¢. .a ..L .A n.\. .|_.nn._L

.l
v"

.

r ll

g...

JIL

’ ' v terms mh nl' ll\e *°. ' shall he in lb|| remand effect and binding un the yuma
be umw ln wm or mon cummme cash ol’ mich will be

1mi|a or mall transmitted ucculed coumcrpu\ w thos

thus amendment `|his amu\dmom may

Ambassador College Booln¢anr. lnc.

DIHM Ambassador

  

_____

Filed 05/03/19 Page 17 of 42 Pageid#: 20

BDMA
Prl¢in¢ Mod¢ls

malum-im .
o l - lanstomu does not wish to gel-cmc revenue. then one markup will be utilized md applied to emma nw guam
Soll i’ria md lbo Invoice Prlcs
£xamplo using \ 1934 Mndwp-.
List Frl¢e ofToxtboolt Sw
Cus‘lomer Spooill l'ubl\sh¢t Dlscovm, iflny. or Stmdord ¥ubil:her Dimounl 40%
Co¢l oi"l'cx\bonit: $S.l’lil
Slndcnt Sell Pncc of llom: 51 71 - Amount $wd¢nt Ply\
invoice him ofltem: $1.74 - Amomt Customer rays ambassador tfvonchu modest (lt‘mdmt pays by student credit
cnrd, then Customer is nut lnvni¢xd)

n MB; lfcwmwxhuto¢mlommm onan immme mmuium\vill he utiiwi md
applied w submit the Swdem tell him and lite luna win Under this model. Cusomel utahth l Slud:nl Seu was Maltup
in my mont hamm umpiid(omm¢t\dm\p¢y)ml Anl:na¢lumld iavoi¢¢ualmnul\m involth umw
(amount Customer mm the difle being annum revenue

Examphminglm wainwqu maull PricoMotup<

Lm Prlec of'i'mbook 310

Customer Sp¢cial l'nblisher Diocuunl, if my. ar S¢lndml Mlinhu vinson 40%

Cosl ofTe:tboulr 36 00

Swdcl\l Sell Priouol`ltun'. 39 54 - Amauol Smdtnl Plys

lnvnicu Frlc¢ of llcm: 51 14 - Amounl Customer Pays Ambassador since ch:hcr mm
invean Gcncnl\d by Custom¢r. $I.li) (Dli!’umcl: between Studem Sell l’rlcc md lnvoiu l’ri:s)

M: ii‘(_‘usw¢mr~»hhu loganmle mv¢nuu. than md¢thi\mpricimwlbn.mmkupwi|l bculi|im\l anda
quarterly "R:vcnu= Slur¢“ payment will he made by Ambassador lo Custme upon l percan ¢fn¢l. utica

Ex¢mploudngn$$% l»lutt»vnth\n 18 1556 ibmme

Llsl \'lm of '1' admit § ill

Customer Speci¢l Publishar olseoum. il'my_ or Slmdard Pub|i¢hor Dis:oml 40%

Cmt uchxt\look'. 85 00

Studunl Ssil Pdco oflu:m: 39 54 - Amounl Scud¢nt hy:

hamm Amb¢mtle¢mysommrsi 'l|ukovm$m(ll?s%oi`$,“¢lipfka)
mh~um$h¢nw|llbop\idonth¢ndnlu(pwm!ulmmwm).ka ondiamdhl,ln¢,a\lotber¢¢mmnhk
odqul-utu handed Ambmdor'o imminence timely paid (ilo¢ withdraw I'¢ny). h Rmmo Shm will va donald ibt
oakwood psy\bhudsqmnnmluectnonmimdlyafm lbiiuvlinqumthcmud\(nomnecmhor,lmm
;¢:T}, sane (eove;u;g mnu, Ap¢l|md Moy), swint (wmln¢ lm¢. wig wl Atlmil. and peculiar (otmrin¢ admin

ann Ncmmb .

Smdmi.lslll!l££w£§m

A= ni'\ho due herooi'. the Ql¢¢om¢r du established the Student Sell Pric¢ mims if m the mo wm wixlulod\mge my indem Bdl
Pn`cc Mutup-(to ndjml munoz prime rovum, or no longer generw rmm) ld¢ any emma w dlvlslcn, lieu ll shell nobis Amlm_ai:hr in
main¢_ which ama mall be implemented it the nm dimibmion dw¢luml\l!; vilth 5\\*'#3¢" m MW hhs Wlmld 51
the Customer in the went il wishes to oql\m revenue or generate munoz md the Sludcnt Sell l’dca Mad¢up b\inglha sum ls tim lnvoico
Ma¢ic\p inlhr. mem lt no longer wishes m generate avenue

l¥udwwe§wnammlmddmmpwndwtwdmm innovidedAwha\dwwllhm¢sp¢clll
dimns,tluo ndsp¢cidds=oun\dli beu¢d when applymgihomlmm; eth¢mbv,ll»mnd\tdwb¥bn¢hwdv ditwuhldl bcapp|ld
Cmmrm\wt pumpi\y notify Ambmdnrinwciliq ira motlwlp\bii£¢d‘lmlersp¢lll dism\llterlimiw,mdanh newly ¢\¢wluul
discount \uiilbunplid hmwnnvglumdktdymu\h\dtpldh»afd¢hvemmbwpadmd ll dupdordhnouut kuhn
aunt my nrdc diuan\t is mined hminci\erthclm¢ live pmm 0%') ortho them-current discount used in \palying the markup fur
Cus;,omct. mile involm nmkup dull be adjusted needlessly n tim the invoice pnt~: is montan n ifm¢:i\ additianll special discount us
nol mp|cmml

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 18 of 42 Pageid#: 21

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19

RENE\VAL AND AMENDMENT OFA RSEMZNT BBT ADOR 0\`| 30 0 ` A h N
l.LF£OF 1 l NAL l :E 07 SlN 3 THC 0 l N NAT!OHAL IV RS
UN 01? A RFAX
Natu)nal Cailcgc. Natlnn¢i College o€Busincas & 'i'eohnology, American Nstinnl| Uniwnity md University of ¥drfu (‘*ctmm” ,nd/°r the
"Sd\oa|") wish to renew lite October 23, 2013 lmmt, ll wounded by the Mny l0, 1016 ‘ (t\\c ‘“‘, "'] with Aml; 1

 

College
Bookstores, im dba Ambassador Eduoation Solutio¢\s (“Am\:undor"] u follow

l. standing am Mopm=n md mention oh new monica by the pmiu tenuous mo monell omission ofdigiut md digwuy.
relocationqu ¢aook; mdpmtandwodvmiomof¢auokc.unpartlesdm\o\lilmmdeonomm¢¢m¢| .,ru,,_-
Aganem. n amended bciow. for l one (i) yearterm commencing May l, 2011 tiqu Aprll Ltl, 101¢. with my mm mann g
my lie agreed upon by ihs pmm in n signed written nmdmmt. - '

1. The wang maxima remand in eha my li'b, 2016 m¢vui md mcndmcm to the October 23. 1011 agreth an mind m mg
following md shall lau oiil:ctlvo md implemented with the diminution ihllovling the execution data oi' thin lmmdmm ns ¢c¢ m
bclow:

ln\¢-v‘: ' l . . .
' .\l.ul.llp tiintit~nl S¢ll l’m'».' \it¢iuqi

   

wm ' trpuvuau ammuthde wagman an sum

  

  

Sell t‘rieo dull be surplus lumbpofl.l$.l(pu\lid>¢r
§"‘;°°“'Am" dam ts tv. er m¢¢.wu\¢smms¢n memo ve ute

l$ pnblid\er Llst hiec.

 

39. which the School my rings hcibxc my disixtutlm on

 

 

¢Bookl 7.2$ advance wrinm notice to Ambassador

39. which thcschool may change before my distribuan on
?rint-On-Ocmnd l9,15 admin minn notice lo Ambamior
lion Book 19, which the School my `cln\gc didn any distribution nn
items/ida ll 13 m written under n Ambassador

 

lz.$. which the School my admissible any dwrhudor\ on
blpr 1250 _ advance wriwo notice to Ambassador

 

 

 

 

 

3. The parties hence minn and eoniltm to keep the terms Ind conditions ui' the limeli and this maximum strictly mundcmi¢l.

4. The pmics hereto ailirm md conan tile remaining terms and ¢ondioinu ol’dm Agreemcm shall be il full force md effect and binding
on thc pm.its.

By signing dcinw, the paula accept and agree w ti\‘s amcme This meachum may bc united in two or more counterpmw. each oi' which
will bo deemed m original, but all of which together will constitute ouo md tim some instruman A hesimilo or mil transmitted oxocnocd
pull to this ‘ ‘ will be * -‘ on , able original for commuting this lgmdmonL

 

 

 

 

Noiltmal College Ambnn¢iu Collm Bookstores, inc

Nallonll College ofBuslness dc Technnlogy D{BM Ambassador lldm=ilon Solu¢lnm

American Notlonal University

Univcrilly signs § 2 §§-

By'. v ` B¥! _

Nam¢: M**é:#o § C@`?;V\) N :: ,Wj MW"
'l'iv.lc;<¢-‘¢¢"‘é-‘:"'7‘"~‘c L-’ (Cz &s§')(lsl~ Titlc: @

 

 

 

Datc: M// 530/7 Dotc: ./(’jd\/ jr wl:)

Page 19 of 42 Pageid#: 22

AMENDMENT TO MSA

Amendment no Master Services Agreement (this “Amendment"), dated as of July 18. 2018, is made by and among
Ambassador College Bookstores, lnc., dba Ambassador Education Solutions (“Ambassador"), and National College, American
National University and University of l-`airfax ("Customer").

WHEREAS, Ambassador and Customer are parties to a certain Master Services Agreement, dated October 23, 20l3,
as otherwise amended and modified from time to time in accordance with lts provisions in writing (tbe “MSA” and/or the

“Agreernent"), pursuant to which agreement Ambassador provides bookstore and course materials management and
distribution services to Customer;

WHEREAS, the parties wish to modify the terms of the MSA as set forth herein; and

NOW, THEREFORE, in consideration of the premises set forth above and other good and valuable consideration\ the
receipt and suh‘.iciency of which are hereby acknowledged the parties agree as follows:

l. The parties hereto affirm and confirm the renewal of the Agreernent for an additional term commencing July 18, 2018
through October l, 2018 (thc “Renewal Term"), with any future renewals as agreed to by the parties in a signed written
amendment Notwithstanding anything to the contrary in the Agreement, the parties agree that although Ambassador
has been, and it is the intent of the parties that it will continue to be, a critical vendor to Customer, within forty live
(45) days of the date hereof, tire parties shall meet at Customer’s offices to discuss in good faith the terrrrs of the next
renewal to be signed prior to said date of October l. 2018, or if Customer wishes to handle itself, in-house, the
management and distribution of course materials.

2. Notwithstanding anything to the contrary, Customer shall provide weekly payments to Ambassador, in such amounts
as Customer and Ambassador deem appropriate, taking into consideration the then outstanding invoices due
Ambassador &om Customer (“Weekly Payments”), to be applied to any outstanding balance of Ambassador's invoices.
At no point shall the amount due from Customer to Ambassador exceed 8350.000. All amounts due Ambassador for
invoices relating to a specific distribution of course materials must be paid in full by Customer prior to the start of the
then next distribution of course materials.

3. Customer will remit payments to Ambassador for outstanding invoices either via wire transfer or sent via check by
overnight mail so it is timely received by Ambassador.

4. (a) Notwithstanding any applicable cure period or termination provision provided in the Agreement, any breach
of, or default under the Agreement or this Arnendment, including the appropriate and timely payment of Ambassador
invoices ns agreed between Ambassador and Customer in accordance with paragraph 2 of this Amendment, shall be
subject to a ten (lO) day cure period. In the event Customer fails to perform its respective obligations under this
Agreement or Amendment, Customer shall have ten (lO) days from written notification by Ambassador to cure the
default. During the pendency of the cure period Ambassador shall immediately be excused from performance hereunder
in the event of a failure by Customer to cure such breach or default, Ambassador shall have the right to terminate the

Agreement and shall also have the right to exercise all other rights and remedies under the Agreement and this
Amendment.

(b) Customer acknowledges and agrees that the provision of books and course materials to Customer is of utmost
importance to Customer and therefore Ambassador is a critical vendor to Customer. Customer shall provide pmmpt
notice to Ambassador of any material adverse change in Customer’s business. Additionally, Customer shall provide
prompt notice of any limitations on Customer's ability to perform its obligations under the Agreement, including this
Amendment, and shall use its best efforts to oppose and cause the removal or withdrawal of any such limitations
Failure by Customer to provide prompt notice to Ambassador of any material adverse change in Customer’s business.
to provide prompt notice of any limitations on Customer’s ability to perform its obligations under the Agreement,

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 20 of 42 Pageid#: 23

including this Amendment, or to use its best efforts to oppose and cause the removal or withdrawal of any such
limitations shall constitute a breach of this agreement

(c) in the event of a termination of this Agreement as provided herein, all mounts due Ambassador, including
any amounts on a final invoice that Ambassador will submit as soon as practical after such termination for goods,
products and Services sold to Customer, or any remaining custom material or non-retumable item purchased pursuant
to Customer’s booklists or instructions, not invoiced as of the date of the termination, shall be and become immediately
due and payable by Customer to Ambassador.

5. Customer warrants and represents to Ambassador that it has the authority to enter into this Amendment, and it has the
ability to honor the terms of this Amendment The Customer iinther represents and warrants that the Customer

continues to receive Title lV funds from the Department of Bducation ("DOE") for the campuses and divisions it owns
and operates

6. in the event of the commencement of any case, proceeding, or other action under any Federal law relating to bankruptcy,
insolvency, reorganization, liquidation or relief from creditors by or against Customer (individually or collectively an
“Insolvency Event"), the Agreement between the parties, including this Amendment, shall be governed by Section
365(¢) of the Banl<.ruptcy Code, and Ambassador’s obligations under all agreements between Ambassador and
Customer shall terminate automatically end in full at such time, except if and to the extent expressly provided otherwise
in such agreements Further, if an insolvency Evcnt oecurs, Customer agrees that Ambassador's subsequent agreement
to continue to accept orders from Customer, for items on a Booklist or otherwise, and/or to order or purchase any such
items from publishers on Customer's behalf, constitutes fair and reasonably equivalent consideration for Customer’s
entry into this Amendment, notwithstanding any statements by Customer to Ambassador, or knowledge by
Ambassador, that Customer intends at some unknown point in the future to cease and terminate its business operation
of selling books and other classroom-related materials to Customer's students; and Customer t`urtheragreea that it shall
not argue or otherwise take or directly or indirectly support, the position that (a) Customer’s obligations under the
Agreement or this Amendment, or otherwise to Ambassador, constitute antecedent debt, or may be avoided for any
other reason under the Bankruptcy Code Section 547, or any other provision of the Bankruptcy Code, or any other
applicable law. rule or provision, (b) the mutual promises, covenants and obligations under the Agreement or this
Amendment do not constitute a contemporaneous exchange t`or new value given by Customer, or (e) following all
payments by Customer to Ambassador, any delivery of product or Services by Ambassador to Customer does not
constitute new value provided for Customer’s benel`n.

7. 'i`he parties hereto al’Erm and connrm to keep the terms and conditions of lite Agreement and this amendment strictly
confidential

8. The parties hereto afiirm and confirm the remaining terms and conditions of the Agreemcnt shall be in full force and
effect and binding on the parties,

By signing bciow, the parties accept and agree to this amendment This amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which together will constitute one and the same instrument

A facsimile or email transmitted executed counterpart to this amendment will be deemed an acceptable original for
consummating this amendment

Nntional College Ambassador College Boolstoros, inc.
American National University

Univeratty ot‘ Fairtex

By: 4 W
Nam¢:_é;.r_»gs_$_@'l%:______
Tiue; é)<.¢cu‘rrcé` "¢¢2‘.' ' s‘/,z,u"T
Dae=;re_az__/£)raz@;&_______

 

 

 

 

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 21 of 42 Pageid#: 24

\\r u\|~ \.r ux\\\\

\l\\-:»..m-.-:\\ a~ \E:w<\ \ec\..v\ \g'.~`u.<:. ~\1\~ \n.l.ix-cm . m\.:\. n ll l)‘. .-1~\.= l .!\H-‘\ \ »-l.ms '1§ .m¢.
am u__ \ \ n..~~..:nu | .!l~.-\;`_ 1411 \~l\\';~ l\» ulw \x ;1.'~. .¢.;i ' 1 \.u..\ll .n \~\|ul*.-l\s ' \x h:n~..x.h'c `l m J \.\h -\iu\ t L|‘:\_|c
`n\~:'.. \r \.\|-- l .\ l n \¢'~rl_\ .uu|( \1\\`~`\\\ .\1 \=wl.~. l J~l,. `

\\ l l Ktx -\\_ \ m\-_\\s.'mm .u.d ( \¢.`\\-mcr .u. ,~.'..lm~ h . ..rm.: \|a=:c \..'u`:~ \-y ~.-.n¢n\ dana Lh:l.mc¢ 25 _‘.lh §
J~ m .m ~. .»..z.‘\~.l¢_' ,`\..J ~\\.-d.l'l\:d tnu\. mm 1.- \ m 1`_--'&\.. .~». .\ lr .\~ r» »\nu»u.~ il mung hhc \|\ \ .uui \u xlu.
\_u.¢¢mo" nu.-.w.m\ '.~ mh\¢h agreement \'nh.-~‘.¢\l..r 'u. \u¢~ '\u¢~k»hwr .m.£ ¢r~u¢~e n‘.l\cr»ul` uumgcmcm .n'u

,j w bn n~ ~,.n .L._~ '.`-( _~x\'mcr¢"\\:r` i..~\'\

.<\ .ul \lr. _" c ~ »»l \. v. \i\ \ _\\ “:1 mun ~n¢u;n- ..n:

 

`»\l-:H'r. \~\ m p.¢.r.-\ \\ 1-»
\¢ ’\' ll\rkl~r"lcl ». . u.~. man .\ < p~.-c - ~¢- ~¢\ :. m .nw\¢ mm --\h~.-c '__-.»\.d md \.m¢.mh. `.-n~...l¢ran.\:l
;‘1 \...: ~ull;_~cm' \»l \\ u..h .m.~ burch a¢.k mulc\.'v.L\, .l\¢. )_~lm:a .x::c< _'x` . ¢‘um~,

'».'us {L\¢. .

z '.n~ \1_.-¢.;¢1\».-¢:\ 1 n .". \J.inmn.:. lcm~. \.\\mm¢n.~m£ l\c\.-hur

 

l Ic `l~. \'~ ‘\c'¢:l. .\! m :n .| .\-;1|'1¢- \l'c cum \ .l\
..' 1\. 4 '\¢c.:n\.bcr '~'| :\"‘~ ll\\. `Kc `.u¢ \i \ ~n. ‘ \~ m '.\1»'- luun* ‘m\:\u|~ » Az_.fc`\i :\. \'\ 4|-` wmc m a

  

.-__ \. .' .\r mr .n'.wm.'x~\.m

- _‘-'-‘I ’); .‘¢\ r-c 19 1018 v'-“:.xc._.\ ‘\; D¢\ wun-

 

   

` .\\ l mh mum) .!&v. Ku'.».~\\ lum.”:\u . .~..
‘ "nxl \.~x`u._-r )...» mu,..\._ \; \n.l.\»J.-' .r~ ~.-r¢ .\_' .u x u`\ .n `¢ .\ .\..~ 1-- .u q`z:) l.¢u\\|».~ \hc \c\ \.-; m-.~. u\c
u.\. .*.. U\-\.;n~. 1 13. full ( ..~o.'m..~: l‘..a» 14.J n 'u 4 ‘ wmaqu r\.l.`v.. 2\\'.\\ nmu n `-N . 1\ =¢.! Ln.c.~muu
.

 

 

IX ‘u'?* -.» m.~ c\_-nx L .»»lxuu¢; unmu m. `~ m-n v Jn.a n. ;n\\.~n: .\~. a\f,»\.d\.-J m mm nar¢-,'mgn ... men lh~.
<` \ ».a |.:u`- ~luh h: Jccx'\uu m ni.!`\c\) \m. ~.!.> 'J.:`~.r t\u 1 .`J'\S ln !t¢. .~\<x . .x\\-¢\n»:l J\-r:» :\uz much 'm- ~\.'\

e¢..~_\ mem n~. pw ~ J~.'u m nn~ p.nu.'-.u-h .` xlwn nn R:nc\\.u !erm ~nu'| munoz rhm.¢=._-h |)“'unmcr 11 'u\'»

 

 

-\\ (|L` \l!l

n\t-u¢l\ nn pncm- m uc!~ \\ \5- mc u'-nl~mu\_: rc\\u.\: pn~\n;; u\nn.up» fun ‘mi.n~.~

l .\\(1|1\<( \\l.\|\c~\ la
cuch l`-\r me ;¢pc-'n\\ng d\\\ridumm mr mc aim m .'l.a~.>~~

U- -.x~l\ n: \ulul'l|l >:wl. \\¢ m place y.*‘.¢.r »\xl. '\c \mmem
1 x .\;mh-r X. le;l£

\
i'\ lux-hu-
\

\`\h» U¢ ~:\

l.l\'\ ~»~

 

im mrn¢-». n\.~n:lc :mm\. .mJ ;unl`\rm \~- L~'\.-u “ . lcfm~ .n»\l `~-n\ln»m\> ..l m -\gn:¢m_ul .mJ lm~ m\.:¢\Jn-¢\\l ~m\m

\.\ ll‘ J¢\:ll.\l

‘¢ lh.~ :'urliv'~ :\¢.~rclu a!:im~. mg \:.--¢l`\m\ lh.» h.~r.':.un.ng ¢\.nn~ and condon-m nl me \;.'r.-;~nu.m mud Anwndmrm~ wall \'\

 

ll- lull lll‘~\`

 

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 22 of 42 Pageid#: 25

f!) su_.-:m:!. bci\»+. xh` pam¢~ ac_~¢p'. .m'.\ usn.-¢ \.~ l|\.` .m\`:u|m¢m lh~~. au\¢~ndmrnx nn._\ w c\¢~.ut¢u m 1\\ \ m non
.~..,um¢rpzn\ \-:\..\i \\l .\h..~r\ u.l. bc mew an .»r\g:'ul ma 113 .\' w\u..r- '.o;¢ch¢r \n\\ s ‘u~c:lul - \u¢ .md mc mmc umw u<n.
\ la..~nxulv. m mm :r:m»nuu<d c\ccu\c~z cu\m\c¢pon w un, .omcnumcul vul. '»< us~.-m\~u an ucc¢pmbl< nnginal v`.v
"l!l\§l)|\ll\\..lln»l_* D|` .l|l\"\ di|“:fll

\-.\nuna| ( allege \mbn\s.ador ( allege Buo\ulures. lnc.
\mer¢`un \atiohu| § ni\¢ru\\ U'K -\ An\hau\udur €durn\lun Sulu|iom
l nw:ru'l_\ uf h fa.\

l$\
\41\1\' *
:lllv.
l)ah.

   

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 23 of 42 Pageid#: 26

EXHIBIT B

{00027763-1 }

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 24 of 42 Pageid#: 27

John Prillam'an

From: Steve Cotton <scotton@national-co||ege.edu>

Sent: Wednesday, January 30, 2019 1100 PM

To: Richard Kolberg; sb|icht@ambassadored.com; Stuart Grinell
(sgrinell@ambassadored.com)

Cc: Frank Longaker, Joel Musgrove

Subject: RE: draft amendment

Hello Rich,

As you know, our next academic term, the 192 term, begins February 10, 2019. The window for making a decision about
sourcing for course materia|s, at least with respect to that term, is closing.

This is to inform you that because of the continuing lack of agreement over the terms of the July 2018 contract and the
November 2018 extension of that contract, we consider that no contractual relationship between the parties exists for
course materials for the 192 academic term or beyond.

To be clear, we do acknowledge the existing mutual obligations ANU and Ambassador have to each other for the
current, 191 academic term, including payment in full of the current outstanding balance due Ambassador by no later
than the end of this academic term.

We also acknowledge that there are ongoing negotiations over a relationship between ANU and Ambassador that is
based on ANU utilizing Ambassador for services but paying the vendors directly for the cost of the course materials
(utilizing Ambassador’s reports) for the 193 academic term beginning March 24, 2019, and forward.

But due to time constraints and the inherent uncertainties in the negotiation process we are forced to move forward
with making arrangements directly with the vendors to ensure that our students have access to course materials for the
192 academic term,

Rich, l look forward to continuing to work with you, Steven, Stuart and the rest of the team at Ambassador to see
whether a continuing relationship between Ambassador and ANU can make sense for both parties.

Best regards,

Steven S. Cotton
Executive Vice president
Legal and Regulatory Affairs

All MCAN
M MA‘|’|¢NA|.

Wl¥ll$l`"
m 540,444.4103
sgets¢;n@an=e§e

From: Richard i<olberg maiito:rkolber ambassadored.com
Sent: Monday, January 28, 2019 4116 PNl

To: Steve Cotton

Subiect: RE: draft amendment

Steve,

1

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 25 of 42 Pageid#: 28

Hope you had a great weekend.

lust as a quick update; over the last few days we have had some good conversations with several vendors regarding ANU
still utilizing Ambassador for our services but pay the vendor directly for the cost of the course material (utilizing
Ambassador’s reports). They all appear amenable to the arrangement We are awaiting some paperwork from the
vendors and once we receive l will provide a further update.

Any immediate questions please let me know.

Regards,
Rich

 

This email was scanned by Bitdefender

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 26 of 42 Pageid#: 29

EXHIBIT C

(00027753-1 }

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 27 of 42 Pageid#: 30

mmm:mm-oma vacuum
ra.: mmc-mo

§$m AMBASSADOR '

 

 

 

 

 

 

 

 

 

 

mmmmaownons EDLJCAT|ON SCLUTIONS mm ¢~F m
KWDMMMTEM \ .,...o.
marino

. n National Univ . allan Natlonal univ

g mean 6400 ',' A

* Aooounts Payab|e '
§ § itoanoke,VA 24017 §

7 'renus:

in customs NuMs£n murran FAWW WE=
mm a »-= mm
s
l 02~11_2019 1 october 23, 2013 MSA. nose rented w Anu advising

handling course materiais ls of Fehruary 11, 2019 for
remainder of the tenn. $45,1!!).®

 

-. »\..¢

 

 

 

 

 

 

 

Case 7:19-cV-00351-EKD Document 1-1 Filed 05/03/19 Page 28 of 42 Pageid#: 31

EXHIBIT D

(00027753-1 ;

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 29 of 42 Pageid#: 32

Meltze[° MELTZER Lu>rE GoLos'rElN & BRElTsToNE, LLr
190 wants Avenue, Mm¢ou, NY 11501 - r. 516.741.0300

Lippe mmm.wm

 

Aprii 1, 2019

VrA FEoEnAL ExPREss ANo EMA|L
American National University

3361 Melrose Avenue

Roanoke VA 24017

Attention: Frank Longaker, President frg_lg@an.Qu
Steve Cotton, Executive Vice President scotton@national;gollege.edu

Re: Ambassador Education Solutions
Overdue Amount of $66,799.55
MLGB File No. 13619-00001

FINAL DEMAND FOR PAYMENT
Dear Messers. Longaker and Cotton:

This fmn represents Ambassador College Bookstores, lnc. dba Ambassador Education Solutions
(“Ambassador”). This correspondence shall serve as Ambassador’s final demand for payment in
the amount of Sixty-Six Thousand, Seven Hundred, Ninety-Nine Dollars and FiBy-Five Cents
($66,799.55) (as provided in the attached Statement of Account and back-up documentation) in
hill on or before April 5, 2019 or Ambassador will be forced to, among other things, commence
legal proceedings Ambassador’s rights and remedies are expressly reserved. Be guided
accordingly.

Very truly yours,

\l.@-

ira R. Halperin, Esq.

ccc Mr. Steven M. Blicht

881466.!

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 30 of 42 Pageid#: 33

American National University

Statement of Acoount
4/2/2019
Balance of all Accounts - 2/4/2019 170,330.13
Payments Received
Checlt (11,832.31)
Wire (124,392.71)
Check (10.203.28) lnv. 30165482 4,190.43
lnv. 30165509 19,711.40
Remainlng BaIarlce from 2/4/2019 Statements 23,901.83 23,901.83
Additional invoicing since 2/4/2019
2/9/2019 lnv. 1085216 94.20
2/9/2019 CM. 1085217 (31.71)
2/9/2019 CM. 1085218 (44.59)
2/11/2019 lnv. 30165583 6,815.62
2/11/2019 lnv. 300®0 45,000.00
4/2/2019 CM 20976 (8,935.80)
Total Amount Due Ambassador $ 66,199.55

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 31 of 42 Pageid#: 34

 

 

TO|.LFRE U$: m Gi~l°l$
1EL:¢¢3|)110-\8\0
¥Nt:(&si)mtm$

E-Mal: Wnom
Mm

m
mm€m¥mm
MSMM.L°WRDAD. umw
‘LVI.LE.|'N"T(T

AMBASSADOR

EDUCATIQN BCLUT|ONS

 

 

FIUDIG.NIU“N

mmmm.
memm

 

 

 

 

 

 

 

 

 

 

. mclean mclean univ . wmata nuncqu usxv¢n.
a vo cox soon a oono'rmr cessna
\» Account.l Faynhl¢ ' 421 lubva bRIvB
° nowan, \n\ 2401.1 ’ nmcncu. w 2039
1 1
0 0
CUSTOMER NUMBER:`N?ZNTLFF TERMS:&ETSG
PAYMENTDUE:°ZH?I\Q
orr mut §§ ocsc acreage
ox-zs-n 1 socks-mas _o.oo
11 nw nn senua me moe-nm n.ss us.az
1a mrs cuno mm ns n.oo m.u
04 utu man nut umw m 10.9¢ sn.n
l m enactment acme mr 21.53 112.24
21 can. came ems-an 21.0¢ uz.sa
3 mm comm scene roy nac zz.s: cc.ss
4 cans nfo-cmr meer mm sitan :s.oo so.oo
u nxr common ou\ score roe-221 21.5) sav.sa
6 nn common cameron amos mo n.s:\ ns.n
11 mm car scene for 21.53 sense
20 mm camo ems - an 21.00 cn.so
3601.9¢
ha ncaa
voucng 370.2)
usc.u

 

 

YOUR INVQ!CB mill IS: 301€51¥2

 

 

 

CRK¢'£NALM -P¢p|l|

 

 

|lllll ll|li|ill llll

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 32 of 42 Pageid#: 35

 

'rou.Fneeust-(ooo»m-sou "“’"°'m‘”
magnum-1010

am AMBASSADOR M””

memorandum solutions a°uc'“"°~ s°"u'r'°"‘s
osme nw '

 

 

 

¢ American Nac£onll univ
0 FO 801 6400

'~ Aceouncl Faya.blo

° manol:s. va non

mm uaw
421 HILLTOP mm

PRIRCB‘I'RL I¢S\' V!NIRIA 21739

 

 

 

 

 

 

 

 

 

 

 

' '
° 0
ousronen numen: 10an teams: memo
eminent oue com/19
on mu-: g usc teresa

°1'30'1, l emma 18099.($ 1°0,’~15

!mICB m m TBXTS m mm
milam UY INU.

1\0$’.45

TI! 1115.1(

postage 496.21

1!711.(°

m numch mm IS: 30165509

 

 

 

 

 

 

 

 

11 '!
i'i i;
~i ii

D(UGMWVO|CE vFIg|l/I

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 33 of 42 Pageid#: 36

 

 

 

 

 

 

 

iii 1

 

 

 

 

 

 

 

 

 

 

 

 

mma
.~mm ‘
1 unum-

1

*~IM~-l¢"llw
M'lm

F

IN,

et

M~“IAN
wlle

 

 

 

 

 

 

 

 

 

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 34 of 42 Pageid#: 37

mm\§:(m)¢l“l$ FED|O||°.WCJ

 

 

 

 

 

 

 

 

 

 

 

 

 

m.'¢m)rm-\ow mmmuc
F»emumtois mmmfn¢mrm
E~|H:W\dm¢\
WMI:MM
m came
mmemnonsownous E°‘-’¢A""QN S°LVT’°NS
MSBRON!MI.WIR°AD.SUTEM
I|ELVlLE.NY"`|‘T 10W1|
1 american nacional univ ¢ American nacional univ
o 30 Box 6400 n m
\ Accountl hyable '
° aomoke, va 24017 ’ . mr ooooo
1 1
0 0
CUSTOMER NUMBER: 7072KYY TERMS: NET 30
PA¥&ENTDUE:WMIW
QT¥ Tl'|'LE mm usc Nc‘rPP.,\C£

oz-os-aou 1 common "o.oo

NR 8001<3 m RBQUXRBD CQUR$B

umw Dlm!BU'|'BD AT

MN ¢ IDUISVILLB

DURING THE P¢!IOD 09 m 05, 2019

A‘l' 12¢00 Nl 10 PBB 06, 2019 AT

12:00 AI.

Coutle Iltu:iall: 3 60.24

shipping metz $ 28.62

Saleo rax: $ 5.34

Crodic Ca:d Payoenc¢ s 0.00

1118 omits m RBSVBU'IVB mm

m AVA!IABLB FO¥ mm PIICI| CNR

SBCBRB SERVEI. FLBASB 60 10

mms SGI'RCBOHB A‘I'

keeps 1 //vw. ubundond . eeo/el i¢nt- 1091

!.06!1| ’!0 $OUR¢HCNR. m

osmmnllmm. encumme

mm males oo\mt.mm

1 Tl-IANK !00, NCBASSADOR michwa SOLUTION 9(.20 94.20
94.20
u.ao
¥CKIR I\NUIC'S mm IS: 100521.6

 

 

 

 

 

 

 

 

|l|l ill

 

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 35 of 42 Pageid#: 38

OMMWVCEE ~MM

mFR£EUS: mal-liu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m.:¢m}mum
meumms
euw.m
wm
w
Amns)ooneouc.mousownons F-'-°ucA""°N s°‘-'~""'°Ns
Wmmwm.mm
\£LVl.lE.NV 11741
. mclean nacional univ . mclean unload univ
o ¥0 But 6|00 n VA
'- Acco\mr.s ¥ayabl¢ *
° loanon. va von ’ , mr ounce
1 m V
0 0
CUSTOMER NUMBER: ‘N72VM TERMS: NET
PAYMENT DU£: ll
cm me g mac emer
02-09-201! 1 wl 8001!'.8 m RNUIE.¢!> cOURSB 11.'|1 Jl..'ll
HAmIAL-S D!ml!\l'fm A'!
ANU - MLIRE
mmxm m minn or m os, 2019
lt 12:00 M 10 m 07. 2019 A'l‘
12:00 A|l.
Coutn haskins $( 61.95)
shipping Cou= s 32.'.'4
thiel ‘rax: t 0.00
Cmdit szd payments $ 0.00
m Dmxr.$ mm mvmrva voocllms
Il.l AVAILM&I m m m OUR
BB¢U`II Smll. m 60 10
mm SC\RM 11
httpc://wv.wanadoud.eqn/cll¢oc~logi.n
mm 1'0 SOUICEIIB. m
ON m MIN ICBNU. CL!€K m bulk
MD !!N°!CB mm
‘l`llAHK ¥00, NGABSADO! mimle Bow\‘!cl¢$
31.11
31.11
CREDIT HEMD CH1085217

 

 

 

 

 

 

 

 

 

 

 

lH|H EEEI| M

URGNALM -le|

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 36 of 42 Pageid#: 39

_'_ """-'\'""m'§::’___`_d

 

“_ m._.____.,_..-,-Wv\'

rv-y'-r --r

 

mm \»$ mm~.\!
'|’E.:mi) 119-010

FAK: Ni) 170-ms

m

mm

jMM&MBADOR

EoUCAT|°N BOLL|T|ONS

 

 

 

 

 

 

 

 

 

 

 

 

, l_ricao national mv . American llatiml Univ
o 90 hot nw n vi
\- leoo\mtl hymle l
' numb. va non " , m ooooo
' un ‘
o o
CUSTOE.R NUMBER: 7117va TERMS: NET
PAYI£NT OLE: ll
GW 11'|’1£ m mec NETFR¢CE

02-0\~1019 1 m mm m mm m3 |1.59 |4.59

umw Dlmllm A'l'

m - mm VN'JI!

DURIW m mm 0! 918 05, 2018

 

 

 

Nl‘ 1210¢| w 10 m 011 2019 11

13300 M.

Caurl¢ locatile 31 !3.00|
shipping co¢c= t cs.n
Bllel ma $ 2.60

€x'cdlt Cazd hyman 8 0.¢0

von _____________ ~-~¢~.'~----¢.

mmmmm'mm$
MBAVAI!ABBNRWHCIOUR

IBCUII Bmm. MSB 00 m
mms mm A‘l'

hct.pu//m.ad»nudond.eo¢/cl£¢nr.-log$n

IDGUNBM.W

Wml\kl`lm, CI»IETHRLIK¢

mbmlclmlmb

Tl'|N¢X YUU, AHBMBAD°R lm'l'lql somlm

-4¢¢-_¢.¢¢--¢~

(I .5’
q_".lI--ll_l

44.5,

 

 

CREDIT mo CHlOGSZlB

 

 

 

 

 

 

 

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 37 of 42 Pageid#: 40

 

§“ ‘ z §=:
QUUMMHWMHMM

mm -FI,?N

 

"-"'*'=mz:n

”“"` "1';5-"

_,H

 

_ ,..r r._g..k_.».g`_»-=- »-¢-Lg- -- 1

' . '1"""‘*“*'

_m-"r+) .~

 

 

mmwm“l-d¢$
TE.:M)H'IMI¢G
FM:M\|?D-M!
MM
nw

M
hmiwmwm
46 mmm.m“
lamm|iu¥

AMBASSADOR ""“`""`“"`""`

BOUCATl°N soLUT|ONS

 

winn luttoo¢l univ

 

 

 

 

 

 

 

 

 

 

 

 

l g m
ammann nnmooaum!msm
t lemon borah * al annot him
’ nonnon. va non ' annum nn wmata ann
\’ l
0 0
NMMJMBER:'NHNTLFF 'IERMS:NE\`$
PA¥\EN\'GUE:VM$H$
m 1m.e ‘,§_ usc mm
oz-n~n x soon-rml 5203.91 6201.91
m moxcs ron non ammann
comp Mmm.
.. ___________ .J
620:|."1
m Jl$.'l$
postqu 225.|6
¢ll$.¢l

 

 

¥GIR IIWIcB m ill 301‘5503

 

 

 

 

 

 

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 38 of 42 Pageid#: 41

mm -P*M

ill ii
iii li il

 

wwnbw

 

   

 

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 39 of 42 Pageid#: 42

mu.FmEm:mm-¢u mont-linn
m.: ¢81}170~1010 Mcolqolalhh\ohs.

§--»---- AMBASSAD@R “~::::““-

manume EDUCAT|ON SOLLJT|ONS

3m

 

 

n Nationa| Unlv adam Natlonal univ
90 Box 6400 A

Acoounts Pmble
Roanoke. VA 24017

01 .F'C.
°-l I-l.

 

 

 

 

 

 

 

'Tenus=

 

 

 

cusroMER awwa wmcan FANENT WE=
tone §§ one mm
02-11~2019 1 October 13, 2013 MSA. costs related to ANU ldvls¥rq
handling course materia!s ls of Fehruary 11, 2019 for
remainder of the term. $45,000.00

 

 

 

 

 

 

 

 

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 40 of 42 Pageid#: 43

m m mt mdf-I“
TH,:(G|)`FD-m°

nw AMBASSADoR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

w
mammsownous E°uc"""°~ 3°'~‘-’""°~5
Mmmowmmm
IB.VI.LE|"$|?“
g American rational Univ . Rlcional college
0 ¥0 802 ¢|00 n
1 Accouncl P\ylblc o
° macm, va 24011 ' , m ooooo
v °" l
6 0
CUSTOMER NUMBER: 7072NTLFF TERMS: NET
PAYM€NT DUE: ll
on rm.£ mm usc mm
1 pass through of Oeng\ge credit of 84 0.00 N:N.Q¢
04/02/201! pet RA 21219
8030.00
‘rlx 50$.|0
l!J$.l¢l

 

CREDIT mo CMZO$"/S

 

 

 

 

 

 

 

 

 

 

 

annum .ng»m

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 41 of 42 Pageid#: 44

 

AFFIDAVIT FOR SERVICE OF PROCESS ON THE Case No.

SECRETARY OF THE COM§MONWEALTH
Commonwealth ofVirginia vA. cons §§ s.ol-ao\, .310, -329; 55»213.1;51-51

CITY OF SALEM , , Cirouit Court

____________ AMERICAN NATIONAL UNlVERSITY, _INC. V_ AMBASSADOR COLLE(?E_§QPKS’IORES, INC.
445 BROAD HOLLOW ROAD, SUITE 20_6

......

MELV`[LLB, NY l l747

 

.........

TO THE PERSON PREPAR]NG TH]S AFFIDAVI'I`: You must comply with the appropriate requirements l`Lv.ted on the back of this fom\.

 

Attachments: ['] Summons and Complaint [ ] Notice

[]

 

 

 

l, the undersigned Ai`fiant, state under oath that
[><] the above-named defendant [ ] . .....

whose last known address is [x] same as above [ ] -~
l. [x] is a non~resident of the Commonwealth of Virginia or a foreign corporation and Virginia Code § 8.0!-328.1(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

applies (see NON-RESIDENCE GROUNDS REQUIREMENT on page 2). Ci' lv)
2. [ ] is a person whom the party seeking sowice, after exercising due diligencc, lms been unable to locate (see DUE DILI§§, Cl§.,,
REQUmEMENT oN BACK} g ,': a&‘
302§;
d msai§g
i e hca ` g date and time on the attached process or notice (ifappli¢¥§§;§
:>°§
;:

___.....z¢.~<'o .. H;Q, »=§;§
n»\‘n=. [ 1 mer m rAm'Y s ATroRNnY ( ] PARrv's mm [ 1 PAP.TY's umw mo sam mae mr z 'g»':go
g ~ . . 9 o
soccer \»f§\owe ..................... [ ]cny 94 myer r`<@anol€€¢. § §§§

Acknowledgcd, subscribed and sworn to before me this day by j dan \C-... i F:* l l ama':.‘..... °

mm NAMB or sloNA'roxY 3

e£qzjlw§§re§§¥fl“m. §:§JA¢WLE¢J:;E;r"é;§§¢ému¢*~
mrs U [}cx,erti flmolsrrwrrz ` " NoTAnY rooms
Nolary RzgisrratlooNo. .®L°_l.,,.z..l, ........... My commission expirestgmmfjl.,¢g®b

["] Vcrit'lcarion by the clerk of court of the date of filing of the certificate of compliance is requeslcd. A self~addressed stamped envelope was
provided to the clerk at the time of filing this Aff`xdavit.

NOTlCE TO THE REC'IP!ENT from the O£flce of the Sccrelary of the Commonwcallb of Virginia:
You arc being served with this notice and attached pleadings under Section 8.01»329 of the Code of Virginia which dcsiglatcs the Secretary
of thc Commonwealth as statutory agent for Service of Process. The Sccretary of the Commonwealth`s ONLY responsibility is to mail, by
certified mail. rerum receipt requested, the enclosed papers to you. lf you have any questions coneemlng these documenls, you may wish to

seek advice from a lawyer.
SERVICE OF PROCESS IS EFFEC'I‘IV,E ON THE DATB W!lEN SERVICE IS MADE O`N THE SECRE'I`A.RY OF THE CUMMONWEALTH.

CERTIFICATE OF COMPLIANCE
l, the undersigned, Clerk in the Officc of the Secremry of the Commonwealth, hereby certify the following

l . On 3 , legal service in the above»stylcd case was made upon the Sccrclary of the
(`ommouwealth, as statutory agent for persons to he served in accordance with Section 8‘01-329 of the Code of Virginia, as amendcd.

2. On _~ , papers described in the AH'rdavit and a copy of this Afl'x.davit were forwarded by
certified mail, return receipt requested, to the party designated to be served with process in the Aff`ldavit.

 

SERV!CE OF PROCESS CLER.K. DESlCNATED
BY THE AUTHORITY OF THE SECR.ETARY OF THE COMMONWEALTH

FORM CC-l418 (MASTER, PAGE ONE OF TWO) 07,"13

Case 7:19-cV-OO351-EKD Document 1-1 Filed 05/03/19 Page 42 of 42 Pageid#: 45

